COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS
                                                §          No. 08-18-00094-CR
  ALEX MONTELONGO,
                                                 §                  Appeal from the
                         Appellant,
  v.                                             §                120th District Court

  THE STATE OF TEXAS,                            §             of El Paso County, Texas

                          State.                 §               (TC# 20070D01175)

                                            ORDER

       On August 6, 2018, H. Davidson Smith III, Appellant’s retained attorney, filed a motion to

withdraw as counsel. However, before the Court considers the motion it will be necessary for the

trial court to conduct a hearing.

       Therefore, it is ORDERED that the trial court conduct a hearing to determine if the

appellant has retained new counsel or is entitled to court-appointed counsel. The trial court shall

forward its order and/or findings to the District Clerk of El Paso County on or before August 26,

2018. The District Clerk shall prepare a supplemental clerk’s record containing the trial court’s

order and or findings on or before September 5, 2018. Further, the transcription of the hearing

shall be prepared, certified and filed with this Court on or before September 5, 2018.

       IT IS SO ORDERED this 6th day of August, 2018.

                                             PER CURIAM
Before McClure, C.J., Rodriguez and Palafox, JJ.